Order entered March 19, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01437-CV

                                      EBAY INC., Appellant

                                                 V.

                       ADVOCARE INTERNATIONAL, L.P., Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-01545-2014

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated January 15, 2015, we

notified the official court reporter for the 296th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Janet Dugger to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not requested or made payment

arrangements for the record. We notify appellant that if we receive verification it has not

requested, paid for, or made arrangements to pay for the reporter’s record, we will order the
appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE